634 So. 2d 404 (1994)
STATE of Louisiana
v.
Henry L. BENNETT, Jr.
No. 93-K-2128.
Supreme Court of Louisiana.
March 11, 1994.
Denied.
CALOGERO, C.J., concurs. Under State v. Roger Smith, 1993 WL 527405 (La.1993), a trial judge is at liberty to impose a sentence in excess of the Sentencing Guidelines provided that he articulate aggravating circumstances warranting the upward deviation. In this case, the charge against the defendant was reduced to manslaughter from the more serious offense of second degree murder. Under the circumstances, the reduction in charge may be considered an omnibus aggravating factor which distinguishes this case from the typical manslaughter case. La.Admin.Code tit. 22 Sec. 209 B(19) (West 1993); Joseph, Boudreaux, Lindsay & Menezes, Louisiana Sentencing Guidelines Manual p. 11, n. 51 (1993 ed.). Moreover, the Court just today granted a rehearing in Smith.
DENNIS, J., not on panel.